Citation Nr: 0022002	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from May 1991 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, granted service 
connection for migraine headaches with assignment of a 
noncompensable (zero percent) disability rating.  The veteran 
currently resides within the jurisdiction of the RO in St. 
Petersburg, Florida.

After the veteran perfected her appeal, an October 1999 
rating decision assigned a 30 percent disability rating for 
her headache disorder.  However, this was not a full grant of 
the benefit sought on appeal because a higher disability 
rating is available under Diagnostic Code 8100.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board. 

Additional evidentiary development is needed prior to further 
disposition of this claim.  VA regulations require that a 
physical examination be conducted when evidence indicates 
that there has been a material change in a disability or 
where it is necessary to determine the current severity of a 
disability.  38 C.F.R. § 3.327(a) (1999).  The last VA 
examination of record was conducted in 1996.  It is necessary 
to provide the veteran another VA examination to evaluate the 
current severity of her service-connected headache disorder 
since the medical evidence dated subsequent to the VA 
examination suggests that this condition has worsened. 

In her notice of disagreement, the veteran stated that her 
headaches severely hindered her employment.  In her 
substantive appeal, she stated that her headaches caused her 
to miss time from work.  The criteria for a 50 percent 
disability rating for headaches include attacks that are 
"productive of severe economic inadaptability."  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).  While this case is in 
remand status, the RO should advise the veteran that she 
should submit any documentation about missing work that would 
support her contention that this was the result of her 
headache disorder. 

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  While this claim is in remand status, the RO should 
ensure that all of the veteran's VA and private treatment 
records have been obtained.  Since this claim is on appeal 
from the initial rating assigned from 1996, all evidence from 
1996 to the present must be considered in determining the 
appropriate rating, including "staged ratings," for the 
veteran's headache disorder.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  The RO should ask the veteran to 
provide a list of all private and VA 
medical treatment that she has received 
for her headache disorder since her 
separation from service in 1996.  She 
should also provide the necessary 
authorization(s) for the release of any 
private information to the VA.  The RO 
should obtain and associate with the 
claims file any medical records that have 
not already been obtained, especially the 
complete treatment records from any VA 
facility where she has been treated.  If 
any of the veteran's private treatment 
records are not obtained, the RO should 
inform her of that fact, and allow her an 
opportunity to obtain the records and 
submit them, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c) (1999).

2.  The RO should advise the veteran that 
she should submit any documentation about 
any time that she has missed from work 
that would support her contention that 
this was the result of her headache 
disorder. 

3.  After the aforementioned records are 
obtained to the extent feasible, the RO 
should schedule the veteran for a 
comprehensive VA compensation examination 
for the limited purpose of assessing the 
current extent and severity of her 
headache disorder.  The claims folder and 
a copy of this remand must be made 
available to and be thoroughly reviewed 
by the physician prior to the examination 
and the physician should indicate that he 
or she has reviewed the claims folder.  
The examination should include all 
special tests or studies deemed necessary 
by the physician to properly assess the 
extent of the veteran's headache 
disorder.  The physician should elicit 
information as to the frequency, 
duration, and severity of the veteran's 
headaches, to include whether any attacks 
are prostrating and, if so, to what 
extent, with consideration of the 
specific language and criteria set forth 
in 38 C.F.R. § 4.124, Diagnostic Code 
8100, or any other criteria deemed 
applicable.  The physician must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by a 
specialist is determined to be needed in 
order to evaluate the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the examination report is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner or 
fails to include adequate responses to 
the specific opinions requested, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased initial disability rating for 
her headache disorder, with consideration 
of the entire record and all applicable 
laws and regulations.  In readjudicating 
the claim, the RO should review the 
evidence of record that was considered in 
assigning the original disability rating 
from April 3, 1996, for the veteran's 
headache disorder, then consider all the 
evidence of record to determine whether 
the facts show that she was entitled to 
an increased initial disability rating 
for this condition at any period of time 
since she filed her claim.  See 
Fenderson, supra. 7.  Consideration 
should also be given to whether further 
referral for an extraschedular evaluation 
is warranted under the provisions of 38 
C.F.R. § 3.321 (1999).   In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  The veteran is hereby informed that 
she has the right to submit additional 
evidence and argument on the matter that 
the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She is further advised that he 
should assist the RO in the development 
of her claim, and that failure to 
cooperate or to report for any requested 
examination without good cause may result 
in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

If the benefit sought on appeal remains denied, the RO should 
provide the veteran and her representative a supplemental 
statement of the case.  They should be afforded a reasonable 
period of time within which to respond thereto.   Then, the 
entire claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until she is so informed. The purpose of 
this REMAND is to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


